Citation Nr: 1102828	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to a total disability rating due to 
individual unemployability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected PTSD is productive of a depressed 
mood, anxiety, weekly panic attacks, obsessive-compulsive 
behaviors, and nightmares, and results in moderate occupational 
and social impairment.  



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, 
for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In June 2007 and 
October 2008 letters, the Veteran was notified of the information 
and evidence needed to substantiate and complete the issue on 
appeal.  Additionally, the June 2007 letter provided him with the 
general criteria for the assignment of effective dates and 
initial ratings.  Id.  Further, the Veteran is not prejudiced as 
a reasonable person could have been expected to understand what 
was needed to substantiate his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, the February 2009 
statement of the case included the applicable diagnostic code.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.  

The Board notes that, in the present case, initial notice was 
issued to the Veteran prior to the November 2007 adverse 
determination on appeal; thus, no timing issue exists with regard 
to the notice provided the claimant.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was subsequently overturned by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  The Board 
is aware that the Veteran was hospitalized in a psychiatric ward 
in 1986 for suicidal ideation regarding a plan to shoot himself, 
that he participated in outpatient substance abuse treatment in 
1987, and that he received treatment from Alcoholics Anonymous.  
Such hospitalization and treatment occurred over twenty years 
earlier, and is not pertinent to the essential issue of the 
status of the Veteran's current disability.  The RO has obtained 
the Veteran's service treatment records, as well as VA medical 
records.  The Veteran has also been afforded a VA medical 
examination in October 2007.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  Thus, the Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 30 percent for 
his PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2010).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, 
however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which 
provides a 30 percent rating for occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such symptoms as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

At an October 2007 VA examination, it was noted that the Veteran 
would receive counseling for PTSD beginning in January 2008.  
Examination revealed the Veteran exhibited weekly depressed mood; 
monthly anxiety; a history of alcohol dependence and physical 
aggression towards others; obsessive-compulsive behaviors; 
monthly panic attacks; re-experiencing of the trauma; avoidance 
of trauma-related stimuli; sleep impairment, for which he had 
been prescribed Trazadone; and hyperarousal.  Review of the 
Veteran's history revealed physical aggression towards family as 
well as strangers, and alcohol abuse.  The examiner opined that 
the Veteran's history of daily alcohol consumption was an attempt 
to cope with PTSD symptomatology, and the physical aggression had 
not been a problem for approximately 20 years, around the same 
time that he quit drinking.  The Veteran's re-experiencing 
included nightmares, intrusive memories most days of the week, 
intense psychological distress and physiological reactivity at 
exposure to cues, and survivor's guilt.  The Veteran felt 
detached or estranged from others; had a restricted range of 
affect; experienced sleep disturbance, irritability or outbursts 
of anger; had difficulty concentrating and paying attention; was 
hypervigilant; and had an exaggerated startle response in 
reaction to loud, sudden noises, or unfamiliar sounds.  The 
examiner noted that PTSD symptoms had caused difficulty for the 
Veteran; specifically, the Veteran lost interest in previously 
enjoyed activities, had difficulty concentrating, and was late 
for appointments due to his obsessive-compulsive checking and re-
checking behavior, which also frustrated his wife.  In addition, 
he experienced problems with his wife who complained the Veteran 
was "distant and cold" and did not like to go "anywhere or do 
anything."  The Veteran was a painter for 35 years, and was 
self-employed; however, his symptomatology resulted in an 
occasional decrease in work efficiency when he was late for 
appointments due to his obsessive-compulsive tendencies, such as 
checking whether he had locked doors, turned off the lights, or 
forgotten a paint thinner rag.  The Veteran exhibited normal, 
clear speech, goal-directed thought content and process, 
responded in a logical manner, and did not exhibit any 
inappropriate behavior during the examination.  The Veteran did 
not have suicidal or homicidal ideation.  The Veteran was 
assessed as having a global assessment of functioning (GAF) score 
of 70, and deemed capable of managing his own finances.

The Veteran also received VA outpatient treatment, and records 
from July 2007 to September 2007 and October 2008 to January 2009 
are associated with his file.  The 2007 outpatient records 
indicate an absence of incarceration or pending legal issues.  
The Veteran was angry, had sleep difficulties including trouble 
falling asleep, short duration of sleep, and war-related 
nightmares, some of which he awoke from feeling black silhouettes 
approaching him.  He said his wife told him he struggled in his 
sleep, and when he first returned from Vietnam he had been known 
to crawl on the floor during dreams.  The Veteran endorsed 
intrusive memories about his war experience occurring every other 
day, especially with the reminders of war in Iraq and 
Afghanistan.  He described experiencing a fast heart beat, 
sweating, anxiety, and anger when he would hear a helicopter that 
reminded him of his service as a bulk fuel man in Vietnam.  He 
avoided trauma-related stimuli by not watching news about the 
ongoing war.  The Veteran reported that his wife complained about 
his difficulty connecting to her and his adult children, and his 
sister complained that he had changed since the war.  
Specifically, the Veteran complained that he could not be around 
other people, and that he had problems with his adult daughter.  
The Veteran startled to loud noises, and could not sit with his 
back to the door.  Regardless of his history, he denied current 
suicidal or homicidal ideation.  The examiners variously noted 
the Veteran was anxious, angry, hypervigilant, and irritable, 
with depressed affect.  There was no evidence, however, of 
hallucinations or delusions, and speech remained relevant and 
coherent.  The Veteran remained isolated from others, especially 
avoiding groups, and expressed guilt at having survived the war.  
The Veteran indicated difficulty concentrating.  The Veteran 
denied suicidal or homicidal ideation, as well as hallucinations 
or delusions.  The Veteran was assessed as having a GAF score of 
70 in July 2007.  

Treatment records from 2008 and 2009 have mirrored those noted 
above, including irritability, social isolation, anger, panic 
attacks, obsessive-compulsive rituals, and nightmares; however, 
they show that the Veteran did not consider himself depressed, 
and was ambivalent about loss of motivation, concentration and 
memory.  They also refer to a GAF score of 55, assigned in 
September 2007, and a GAF score of 57 assigned in November 2008.  
In addition, the notes add that the Veteran has problems with 
intimacy and self esteem.  The Veteran acknowledged seeking to 
return to spiritual beliefs, and exhibited some concern about 
becoming addicted to prescription medication, although he agreed 
to take Sertraline 

In September 2007, the Veteran's sister submitted a letter 
addressing the changes in her brother's personality and 
mannerisms since his return from Vietnam.  Specifically, she 
discussed his history of alcohol abuse and violence towards his 
first wife and daughter, as well as physical altercations with 
friends and family on his return from Vietnam.  She explained 
that the Veteran worked as a painter, and seemed to always 
function in that capacity, even working weekends with little time 
off.  She reported that current news coverage of the war caused 
her brother's problematic thoughts and emotions to resurface.

In the Veteran's September 2008 Notice of Disagreement, he 
explained he was experiencing difficulty remembering small tasks 
at his house and work, finding it difficult to function under 
stress, experiencing weekly panic attacks, and disliking crowds.  
Then, in his April 2009 Substantive Appeal, he reported that he 
had not worked since December 2008.  He complained of 
symptomatology including anger, nightmares, anxiety, panic 
attacks once to twice a week, lack of motivation, and depression.  
He also reported difficulties with his temper, and his tendency 
to avoid crowds. 

After considering the totality of the record, the Board finds the 
evidence sufficient to support a 50 percent disability rating but 
no higher for the Veteran's PTSD.  According to the evidence, the 
Veteran has significant impairment due to such symptoms as social 
isolation, heightened anger and irritability, depression, 
nightmares, and poor sleep.  As noted above, the Veteran 
experiences panic attacks once to twice a week, reports he has 
not worked since December 2008, has difficulty remembering small 
tasks and individuals' names, and displays obsessive-compulsive 
behaviors.  He has reported few friends or interests outside his 
immediate family.  In light of 38 C.F.R. §§ 4.3 and 4.7, the 
Board finds a 50 percent rating is warranted for the Veteran's 
PTSD.

Nevertheless, the Board likewise finds the preponderance of the 
evidence to be against a 70 percent rating.  The Veteran has 
consistently denied homicidal thoughts or plans.  Although the 
Veteran reported a history of suicidal ideation in 1986 and 
physical aggression in the 1980s, he has otherwise consistently 
denied suicidal ideation more recently, and has not presented 
himself as a danger to himself or others.  He also has had no 
legal difficulties.  His speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the treatment records, the Veteran's speech is 
normal.  He has also not reported near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; although he does have bouts of 
anger and irritability, and some obsessive-compulsive ritual 
behaviors, he remains able to manage his own household.  All VA 
examiners who have treated the Veteran have considered him 
competent to manage his personal finances.  Other than his 
history of aggression immediately after Vietnam, he has not 
reported impaired impulse control (such as unprovoked 
irritability with periods of violence).  He has been alert and 
fully oriented at all times of record, with no bouts of 
delusional or psychotic thinking.  His personal appearance and 
hygiene have also been within normal limits.  Although he has 
denied significant social interaction outside his home, he 
continues to have social interaction with his stepchildren.  
Finally, he has been afforded GAF scores of 55, 57 and 70, and 
has generally shown a high level of functionality given his age 
and health status.  

Overall, the Board finds a preponderance of the evidence to 
support an initial disability rating of 50 percent, but no 
higher, for the Veteran's PTSD.  Additionally, the Board has also 
considered whether to issue staged ratings pursuant to Fenderson, 
and finds that under the circumstances, staged ratings are not 
appropriate.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  In this case, the Veteran has alleged that 
his service-connected PTSD, particularly his symptoms of 
depression and lack of motivation adversely affect his 
employment, in that he has not worked since December 2008.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Veteran has not been 
hospitalized since 1986 for his service-connected PTSD.  No 
examiner has stated the Veteran's PTSD alone prevents all forms 
of employment.  The Board observes that although the Veteran is 
not currently working, there is nothing to suggest that he has 
attempted to secure other employment, and there is not sufficient 
evidence that his unemployment is compelled by any extraordinary 
situation not already contemplated by the rating criteria.  In 
short, the rating criteria contemplate not only his symptoms but 
the severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected PTSD.  See 38 U.S.C.A. 
§ 1155 (West 2002) (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

Although the Board finds that the increased rating issue does not 
warrant referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating, the issue of a total 
rating due to individual unemployability is raised by the record 
and remanded to the RO for initial consideration.  

In conclusion, the evidence supports an increased initial rating 
of 50 percent, and no higher, for the Veteran's PTSD.  As a 
preponderance of the evidence is against an increased rating in 
excess of 50 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 50 percent but no 
higher for service-connected PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

There is some indication from the record that the Veteran 
believes he is unable to work because of his PTSD.  The question 
of entitlement to a total rating due to individual 
unemployability is raised by the record.  Although this issue is 
part of the increased rating issue, it has not been considered by 
the RO, and the Veteran has not been advised of the regulatory 
requirements for this benefit.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of 
entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) 
in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 
(2010), and applicable legal precedent.

2.  After conducting any indicated development, 
adjudicate the issue entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  If the benefit sought is not 
granted, issue a Supplemental Statement of the Case 
and afford the Veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, as 
appropriate for further appellate consideration.

The purpose of this REMAND is to comply with the Court's holding 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) and to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


